NUMBER 13-20-00356-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ZAHI JAMES MORENO,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Tijerina
                 Memorandum Opinion by Justice Longoria

       Appellant, Zahi James Moreno, attempts to appeal conviction of aggravated

assault-family violence with a weapon for which he was sentenced on July 1, 2020. The

trial court has certified that this “is a plea-bargain case, and the defendant has NO right

of appeal” and “the defendant has waived the right of appeal.” See TEX. R. APP. P.

25.2(a)(2).
       On August 14, 2020, this Court notified appellant’s counsel of the untimely notice

of appeal and of the trial court’s certification and ordered counsel to: (1) review the record;

(2) determine whether appellant has a right to appeal; and (3) forward to this Court, by

letter, counsel’s findings as to whether appellant has a right to appeal, or, alternatively,

advise this Court as to the existence of any amended certification.

       Appellant has not established: (1) that the certification currently on file with this

Court is incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                          NORA L. LONGORIA
                                                          Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of January, 2021.




                                              2